[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
After trial, the court finds that the plaintiff has proven the allegations of the complaint by a fair preponderance of the evidence. Plaintiff's continuing services were performed at the request of and by agreement with the defendant. CT Page 6770
The plaintiff is entitled to recover the sum of $9,525.56, plus interest at the statutory rate from September 1, 1988. Judgment may enter, accordingly.
Barry R. Schaller, Judge